Citation Nr: 1035802	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for bladder cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service in the Army of the United States 
from October 1954 to October 1956.  He was born in 1934.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  During the appeal, the 
Veteran initially requested, and then withdrew his request, for a 
personal hearing.  The appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2010).

The Veteran testified at a hearing before a Decision Review 
Officer (DRO), accompanied by his wife and his representative, at 
the RO in March 2009.


FINDINGS OF FACT

1.  There is no verifiable evidence that the Veteran was exposed 
to ionizing radiation during his active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's urinary 
bladder cancer is related to his military service, including 
exposure to ionizing radiation; nor was the cancer manifested 
within one year after his separation from service. 


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in or aggravated by 
service, to include as a result of in-service exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).   

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In the aggregate, the Board finds that the VA has satisfied the 
duty to notify and assist in this claim and appeal.  The Board 
finds that the contents of the letters and other communications 
sent to the Veteran and his representative complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  Any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was advised 
of the opportunities to submit additional evidence, after which 
voluminous additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.  He has submitted extensive 
evidence, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal, nor have they suggested in any 
way that there is any prejudice due to a lack of proper VA notice 
or assistance.

The duty to assist requires that, in deciding whether a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence indicates that 
there may be a nexus between the current disability or symptoms 
and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In the present case, the Veteran's urologist, Dr. M, 
has opined that there is a connection between his service and his 
bladder cancer, based upon exposure to ionizing radiation.  
However, because the evidentiary record does not support such 
exposure during service, Dr. M's statements do not provide 
sufficient rationale for obtaining a nexus examination  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).

In this case, any absence of any information was harmless error 
and, to whatever extent the decision of the Court in Dingess, 
supra, requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability rating 
and effective date, the Board notes that such information was 
provided to the appellant in an August 2007 letter from the RO.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  With 
regard to this appeal, no useful purpose would be served in 
remanding this matter for yet more development, as this would 
result in unnecessarily imposing additional burdens on VA, with 
no additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

II.  Applicable Laws and Regulations

Under 38 U.S.C.A. § 1110, a Veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may also be granted on a presumptive basis for certain 
chronic disabilities when manifested to a compensable degree 
within the initial post- service year. 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods. 
First, if a Veteran exposed to radiation during active service 
later develops one of the diseases a listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection arises.  
See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 
3.309(d) are ones as to which the VA Secretary has determined 
that a positive association with radiation exposure exists.

Second, service connection may be established if a radiation-
exposed Veteran develops a "radiogenic disease" (i.e., one that 
may be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence that the claimed condition is a radiogenic disease), if 
the VA Undersecretary for Benefits determines that a 
relationship, in fact, exists between the disease and such 
Veteran's radiation exposure in service.  

Third, direct service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and exposure to ionizing radiation during 
active service, even if the disease is not manifested until many 
years after separation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Application of the above provisions is dependent upon 
establishing that the Veteran was exposed to ionizing radiation 
during active service.  A "radiation-exposed Veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a person who, while serving 
on active duty, or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device, or the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation-exposed 
Veterans under the provisions of 38 C.F.R. § 3.309(d)(2) are:  
Leukemia (other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer of 
the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gallbladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, cancer 
of the urinary tract; bronchiolo-alveolar carcinoma; cancer of 
the bone; cancer of the brain; cancer of the colon; cancer of the 
lung; and cancer of the ovary.  38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed Veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
Veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the Veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  The term "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non- malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 3.311(a) 
calls for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest after 
service, where it was not manifest to a compensable degree within 
any applicable presumption period specified in either section 
3.307 or section 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.

The provisions of 38 C.F.R. § 3.311(a) require that a request be 
made for any available records concerning the Veteran's exposure 
to radiation.  These records normally include, but may not be 
limited to, the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained; his service 
treatment records (STRs); and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  

When service records are not available, for whatever reason, 
there is no lowering of the legal standard for proving a claim 
for service connection, but there is a heightened duty to develop 
the claim, to discuss the reasons and bases, and to carefully 
consider the reasonable-doubt doctrine.  See Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In general, lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006), that the Board is obligated to, and 
fully justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See, 
e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
supra.

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).

The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), and has also held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Factual Background and Analysis

The Veteran had active service in the U.S. Army from October 1954 
to October 1956, during which time he served with the 265th Field 
Artillery Battalion in Germany during the Cold War, and was 
assigned to the crew of an "atomic cannon", an artillery piece 
capable of firing 280-millimeter shells containing either 
conventional or nuclear explosives.  Evidence in the claims file 
indicates that only one of these "atomic" artillery shells was 
ever fired, during the Upshot-Knothole nuclear weapons test 
program at the Nevada Test Site, in May 1953. 

The Veteran contends that the gun maintained by his artillery 
crew in Germany was the same gun which had fired that shell in 
the United States.  They fired the gun in Germany many times with 
conventional shells, for demonstration and training purposes.  He 
believes he received general radiation exposure from the atomic 
artillery shells stored for potential use, and that their 
particular gun had residual radiation from the test firing in the 
U.S.  However, associated treatise materials of record do not 
sustain that there was documented significant secondary exposure 
from residuals after the single remote firing or stored materials 
in the area.

The Veteran states that he was issued a radiation badge as a 
member of his artillery unit to ensure that any exposure could be 
tallied.  This is entirely possible, since that would have been 
standard practice should there have been any potential for 
exposure in this or any other circumstance.  Nonetheless, there 
is no evidence to indicate that there was factual exposure.  Any 
results of such badge readings are unavailable, and may have been 
lost along with many of his other service records in an 
accidental fire at a Government storage facility in 1973.  
Contact with the Defense Threat Reduction Agency (DTRA) and the 
Army Dosimetry Center has elicited the response that no records 
on the Veteran are in the atmospheric test data base or other 
files showing exposure to ionizing radiation.  Thus, in sum, 
there is no exposure to ionizing radiation documented, nor 
collateral evidence that the Veteran was in fact so exposed. 

The Veteran was found to have bladder cancer in the mid-2000's, 
for which he has undergone an extensive treatment regimen.  

The Veteran's private urologist, D.F.M., M.D., has provided a 
June 2007 statement to the effect that the Veteran had been his 
patient since June 2005 and had a history of recurrent bladder 
cancer.  The physician noted that the Veteran had served in the 
Army with a unit to which was attached the atomic cannon which 
fired atomic rounds and "had extensive exposure to atomic 
radiation".  He opined that: "It is a well known, documented 
medical fact that extensive exposure to atomic radiation is a 
risk factor for bladder cancer."  Treatise materials with regard 
to radiation exposure and various cancers are also of record. 

Service connection may be awarded for radiation-induced 
disability manifested after active military service, either on a 
presumptive basis where a Veteran is shown to have participated 
in nuclear tests or was otherwise exposed to ionizing radiation 
during service, or where competent evidence relates the post-
service disease to service.  Cancers of the urinary tract and 
urinary bladder cancer have been determined to be presumptively 
due to ionizing radiation exposure. 

In assessing the Veteran's claim it is noted that he is not 
claiming that the bladder cancer was present in service or within 
the presumptive year thereafter.  His argument places primary 
focus on his purported exposure to ionizing radiation in 
association with his proximity to an "atomic cannon", a 280 mm. 
Howitzer, while he was in Germany in the mid-1950's.  The Veteran 
has submitted numerous written statements, and extensive 
photographic evidence, in support of his assertion that he served 
on an "atomic cannon" gun crew in Germany in 1955-1956.  He 
also has submitted photographs, from the public domain, of the 
test in May 1953 in which a nuclear projectile was test-fired in 
Nevada.  At his hearing before the DRO, he acknowledged that the 
only such firing had occurred in the U.S.

It is acknowledged that the Veteran was assigned to a gun crew 
tending a 280 mm. cannon, but he does not claim, and there is no 
evidence to indicate, that he was a participant in its firing of 
atomic materials.  He recalls that he was issued a badge to 
collect data on his exposure to radiation; although this is not 
shown by the evidence, it is logical that dosimetry badges would 
have been available in case it became necessary to utilize 
nuclear artillery shells.  However, such a result is not of 
record, nor it is otherwise shown that a reading was ever 
identified in persons such as the Veteran who were on the 
periphery and not present for actual firing involving the 
radioactive materials.  Similarly, there is no documentation that 
mere proximity to a cannon or to stored shells caused such 
exposure as was recorded, and absent such dosimetery, this cannot 
be substantiated.  

In addition, with all due respect for the opinion of Dr. M that 
the Veteran's bladder cancer resulted from "extensive exposure 
to atomic radiation", the physician had no knowledge of any such 
exposure other than what he was told by the Veteran and his 
family.  Therefore, absent any confirmation of factual in-service 
exposure, which was the underlying premise of the opinion, Dr. 
M's view does not withstand scrutiny as to the causation of the 
bladder cancer, and lacks probative value in this claim.

In summary, there is no sound basis for finding that the Veteran 
was in fact exposed to ionizing radiation in service.  Thus, he 
is not entitled to any presumptions that have been established to 
effectuate service connection for such disabilities as bladder 
cancer, absent an affirmative nexus to so establish. 

The Board is fully appreciative of the earnest sincerity with 
which the Veteran's assertions have been made, and of his belief 
that he was exposed to radiation in service.  Nonetheless, while 
he is certainly competent to provide observations and 
recollections, he does not have the training or background to 
provide the technical and/or clinical nexus opinion evidence 
required in a case such as this.  In this regard, the 
preponderance of the evidence is against the claim, and a 
reasonable doubt is not raised to be resolved in favor of the 
Veteran.   


ORDER

Service connection for bladder cancer is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


